Citation Nr: 0915413	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-34 291	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for service-connected 
low back disability in excess of 10 percent from May 18, 2004 
to April 8, 2007, and in excess of 40 percent from April 9, 
2007. 

2.  Entitlement to an initial compensable rating for service-
connected migraine headaches from May 18, 2005 to October 11, 
2005, and in excess of 10 percent from October 12, 2005. 

3.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right (major) proximal fourth 
metacarpal (originally claimed as a right hand condition). 

4.  Entitlement to service connection for tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2000 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO, in part, granted service 
connection for a low back disability; an initial 10 percent 
evaluation was assigned, effective May 18 2004---the date VA 
received the Veteran's initial claim for service connection 
for low back disability.  The RO also awarded service 
connection for migraine headaches and residuals of a fracture 
of the right proximal fourth metacarpal (originally claimed 
as a right hand condition); initial noncompensable 
evaluations were assigned, effective May 18, 2004.  The RO 
also denied service connection for tuberculosis.  The Veteran 
appealed the RO's September 2004 rating action to the Board, 
and this appeal ensued.  

The Veteran is appealing the initial 10 and noncompensable 
ratings that were assigned to the service-connected low back 
disability, migraine headaches and residuals of a fracture of 
the right proximal fourth metacarpal after service connection 
was granted, respectively.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for application 
with respect to these disabilities.  

By a December 2007 rating action, the RO assigned 40 and 10 
percent ratings to the service-connected low back disability 
and migraine headaches, effective April 9, 2007 and October 
12, 2005--dates of VA examination and outpatient reports, 
showing an increase in severity of the aforementioned 
service-connected disabilities, respectively.  Since the RO 
did not assign the maximum disability ratings possible to the 
service-connected low back disability and migraine headaches, 
the appeal with respect to these disabilities remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In February 2009, the Veteran failed to report for a 
videoconference hearing scheduled at the RO in Philadelphia, 
Pennsylvania before a Veterans Law Judge sitting in 
Washington, D.C.  As the Veteran has not provided any 
explanation for her failure to report, her request for a 
personal hearing is, therefore, deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d), 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran served on active duty from November 2000 to 
May 2004. 

2.  On February 10, 2009, prior to the promulgation of a 
decision in the current appeal, the Board received 
notification from the Veteran, through her authorized 
representative, Disabled American Veterans, that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
via her representative, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through her authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations.  Here, on February 10, 2009, the Board 
received written correspondence from the Veteran's 
representative, Disabled American Veterans, wherein it was 
indicated that the Veteran did not intend to appeal her case 
before the Board.  (See, letter from the Disabled American 
Veterans, received by the Board on February 10, 2009).  The 
Veteran's appeal consists of the following issues:  (i) 
entitlement to an initial rating for service-connected low 
back disability in excess of 10 percent from May 18, 2004 to 
April 8, 2007, and in excess of 40 percent from April 9, 
2007; (ii) entitlement to an initial compensable rating for 
service-connected migraine headaches from May 18, 2005 to 
October 11, 2005, and in excess of 10 percent from October 
12, 2005; (iii) entitlement to an initial compensable rating 
for residuals of a fracture of the right (major) proximal 
fourth metacarpal (originally claimed as a right hand 
condition); and (4) entitlement to service connection for 
tuberculosis. 

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


